Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
37 CFR § 1.105 - Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. Examiner’s search appears to suggest Applicant sold or publicly used the following product(s): Moovila smart construction, and Moovila construction process automation, as demonstrated by at least the following references: 
Moovila, Construction Process Automation, moovila webpages, archives org, August 13th, 2020
ConExpo 2020 - Komatsu pursues Smart Construction agenda, cdrecycler webpages March 17, 2020
Moovila, construction the future- Moovila Partners with Komatsu, March 2020
ConExpo 2020, Moovila CEO Mike Psenka on Komatsu Smart Construction Partnership, youtube webpages, transcribed slides, March 10th, 2020
		The information is required to identify products and services embodying the disclosed subject matter of characterizing work equipment and identify the properties of similar products and services found in the prior art.
		In response to this requirement, please provide any additional citation and a copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing the concept of characterizing work of equipment work. For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter. Specifically, the examiner requests brochures, manuals, white papers, training materials, demos, sales presentations or the like related to the aforementioned product(s) software and/or other software directed to the characterizing work of work equipment”.
		In response to this requirement, please provide the citation and a copy of each publication that any of the applicants relied upon to draft the claimed subject matter.  For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art.
		In response to this requirement, please provide the names of any products or services that have incorporated the disclosed prior art of characterizing work of work equipment.
		In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter. 
			 In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97. The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained will be accepted as a complete response to the requirement for that item. This requirement is an attachment of the enclosed Office action. A complete response to the enclosed Office action must include a complete response to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is 3 months.
-------------------------------------------------------------------------------------------------------------------------------
DETAILED ACTION
	The following NON-FINAL Office action is in response to App 17092155 filed 11/06/2020.
Status of Claims
	Claims 1-36 are currently pending and have been rejected as follows.
IDS
	The information disclosure statement filed on 11/18/2021 and 11/18/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
Making the record clear - Claim Interpretation under MPEP 2181
Claims 1-18 are “system” claims with independent “system” Claim 1 reciting: A system comprising:
     a first computing device being configured to:
	determine whether the first computing device is located within a predefined distance from working equipment; and
	communicate notification whether the first computing device is located within the predefined distance from the working equipment; and
     a second computing device configured to:
	receive the notification; and
	determine characterization of work by the working equipment based on the received notification.
	Both “first” and “second” “computing device” appear tied to, or modified by “working equipment” which is clear sufficient structure. Thus, such elements in claim 1 fail 3rd prong or (C) prong of 3 prong test to be interpreted under 35 USC 112(f) per MPEP 2181 I. Therefore, such elements would be interpreted under broadest reasonable interpretation in light of the original specification. MPEP 2111. Similarly,
 Claims 8-10 recites “a third computing device” that is tied to, or modified by, “working equipment” as sufficient structure, thus failing 3rd or (C) prong of 3 prong test per MPEP 2181 I. Therefore, such element is interpreted under broadest reasonable interpretation in light of the original specification. MPEP 2111.
	Moreover the “first computing device” is explained by claim 4 as “one of a tablet computer, a smartphone, and a laptop computer” thus precluding any interpretation of said “first computing device” as being interpreted in alternative form of software, hardware or firmware which would correspond to a generic placeholder. Similarly, “the second computing device is a server”, is defined at claim 3 as a “server” thus precluding any interpretation of said “second computing device” as being interpreted in alternative form of software, hardware or firmware which would correspond to a generic placeholder. Therefore, the claims would not recite a means for or a generic placeholder, and thus failing 1st or (A) prong of 3 prong test per MPEP 2181 I.  Furthermore, since it would appear that “first” and “second” computing device” are structure, then the “third computing device” which is tied or modified by such sufficient “first” and “second” structure would fail at Claims 8-10 the 3rd or (C) prong of 3 prong test per MPEP 2181 I. Based on MPEP 2181 investigation it is believed that claim 1 and its dependent claims 2-18 do not invoke 112(f).
------------------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

            Claims 13, 20, 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
            Claims 13 recites: “The system of claim 11, wherein the first computing device is configured to associate the determined location with the estimated amount of time”, rendering said claim vague and indefinite because there is no antecedent basis for “the estimated amount of time”.
	Claim 13 is recommended to be amended to recite, as an example only: “The system of claim 11, wherein the first computing device is configured to associate the determined location with [[]]” an estimated amount of time”.
	Claim 31 similarly recites: “The method of claim 30, wherein the method further comprises associating the determined location with the estimated amount of time”, rendering said claim vague and indefinite because there is no antecedent basis for “the estimated amount of time”.
	Claim 31 is recommended to be amended to recite, as an example only: “The method of claim 30, wherein the method further comprises associating the determined location with [[]]” an “estimated amount of time”.
	Claim 20 recites: “The method of claim 19, wherein the computing device is a first computing device, wherein the method further comprises 
	determining, at the first computing device, whether the first computing device is located within the predefined distance from the working equipment; a network; and 30Attorney Docket No.: 564-08-UTIL
	communicating, from the first computing device to a second computing device via a network, notification whether the first computing device is located within the predefined distance from the working equipment”; rendering said claim vague and indefinite because it is unclear if the method itself comprises “a network” as initially recited, and also  rendering said claim vague and indefinite because it is unclear if “a network” as subsequently recited at “communication” limitation, relates back to “a network” as antecedently recited at “determining” limitation.  
	Claim 20 is recommended to be amended to recite, as an example only: “The method of claim 19, wherein the computing device is a first computing device, wherein the method further comprises 
	determining, at the first computing device, whether the first computing device is located within the predefined distance from the working equipment; ; and 30Attorney Docket No.: 564-08-UTIL
	communicating, from the first computing device to a second computing device via a network, notification whether the first computing device is located within the predefined distance from the working equipment”;
	Claims 28, 29 recite among others “the first computing device”, rendering said claims vague and indefinite because there is insufficient antecedent basis for “the first computing device”.
	Claims 28, 29 are recommended, as an example only, to be amended, within the claim tree, to depend from a claim that previously recites “a first computing device” such as dependent Claim 26. 
	Claims 30-32 are dependent rejected based on rejected parent dependent Claim 29.
Clarifications and/or corrections are required.
Invitation to Participate in DSMER Pilot Program
   The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe, set forth the abstract idea except where strikethrough: 
	“
    	 “
 	- “receive the notification and determine characterization of work by the working equipment based on the received notification” (independent Claim 1 and similarly independent Claim 19)
	“” (dependent Claim 2)
	-“
	- “
30Attorney Docket No.: 564-08-UTIL	- “(dependent Claim 20)
	- “” (dependent Claims 3, 21)
	- “” (dependent Claims 4, 22) 
	“wherein the characterization of work comprises an estimate of an amount of time that the working equipment was operating” (dependent Claims 5, 23)
	- “wherein the characterization of work comprises a type of job that the working equipment performed during the estimated amount of time” (dependent Claims 6, 24)
           - “” (Claims 7, 25)
        - “(dependent Claims 8, 26)
	- “(dependent Claims 9, 27)
	- “ (dependent Claim 10) / “” (dependent Claim 28) / “ (dependent Claims 10, 28)
	“
	- “
	- “associate the determined location with determined characterization of work” (Claims 11, 29)
	- “wherein the characterization of work comprises an estimate of an amount of time that the working equipment was operating” (dependent Claims 12, 30)
	- “” (dependent Claims 13, 31)
	- “(dependent Claims 14, 32)
	- “wherein the determined location corresponds to one of a plurality of different work sites for the working equipment” (dependent Claims 15, 33) 
	- “” (dependent Claims 16, 34)
              - “generated content indicates determined characterization of work, identifies working equipment, and estimated amount of time working equipment performed work” (dependent Claims 17, 35) 
       - “ (dependent Claims 18, 36)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II, III the above limitations recite, set forth or describe the abstract “Certain Methods of Organizing Human Activities” grouping including fundamental economic principles or practices based on commercial activities and business relations. These are preponderantly reflected here by claimed language such as “characterization of work by working equipment” at independent Claims 1,19, “characterization of work comprises estimate of amount of time that working equipment was operating” at dependent Claims 5, 12, 23, 30  / “characterization of work comprises type of job that working equipment performed during the estimated amount of time” at dependent Claims 6, 24, “associate the determined location with the estimated amount of time” at dependent Claims 13, 31, etc. 
Such fundamental economic principles or practices based on commercial activities and business relations are further implementable through equally abstract “Mental Processes”, as part of observation, evaluation and judgment with or without use by physical aids.  For example, per MPEP 2106.04(a) III. A. a claim directed to collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind1. Here the collecting and analyzing are reflected by language such as: “receive notification and determine characterization of work by the working equipment based on he received notification” at independent Claims 1, 19, while displaying certain results of the collection and analysis are reflected by “generate content for presentation to user about the determined characterization of work by the working equipment” at dependent Claims 16, 34, and by “generated content indicates determined characterization of work, identifies working equipment, and estimated amount of time working equipment performed work” at dependent Claims 17, 35, “the determined location corresponds to one of a plurality of different work sites for the working equipment” at dependent Claims 15, 33.
 	Examiner further points to MPEP 2106.04(a)(2) II to submit that certain activity between a person and a computer does not preclude the claims from falling within “Certain methods of organizing human activity”. Similarly, per MPEP 2106.04(a)(III) C: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract idea. This is especially relevant here with respect to performing of the abstract functions by a “first, second and third” “computing devices” further investigated, as additional elements immediately below. 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
Here, per MPEP 2106.05(f)(2) the additional elements (i.e. “1st to 3rd computing devices, network, beacon” etc.), strikethrough above, merely apply the abstract idea, such as merely applying a business method as well as use of computer or other machinery in its ordinary capacity for economic tasks or other tasks to receive and transmit data2. These computerized functions do not integrate the abstract idea into practical application. MPEP 2106.05(f). They are reflected by “2nd computing device receive notification at independent Claims 1,19, “1st and 2nd computing device communicate via network” at dependent Claims 2,20; “3rd computing device” “wirelessly communicate with 1st computing device” at dependent Claims 8,10,26, “receiving, at 1st computing device, a beacon transmitted from 3rd computing device” at Claim 28. 
Similarly, per MPEP 2106.05(f)(1) remotely accessing user-specific information through a mobile interface and pointers to retrieve the information3 and wireless delivery of out-of-region broadcasting content to a cellular telephone via a network4, are examples of additional elements that apply the abstract exception without integrating it into a practical application. This is relevant here to claimed language such as “1st computing device is configured to determine the location of the working equipment based on an acquired satellite positioning coordinate of the working equipment” at dependent Claims 14, 32.
Similarly, per MPEP 2106.05(f)(2) the capabilities of the additional computer elements to monitor audit log data5 and tailor information to be provided to a user on a computer6  represent mere forms of applying the abstract exception, which again do not integrate the abstract idea into a practical application.  
		For example, the computerized monitoring is reflected by: “1s  computing device” “determine whether 1st computing device is located within a predefined distance from working equipment” Claims 1, 20, “1st computing device” “determine whether 1st computing device is located within predefined distance from working equipment based on strength of communication signal with 3rd computing device” - dependent Claims 8,26, “1stcomputing device periodically scan for 3rd computing device to detect whether 3rd device is within predefined distance” at dependent Claims 9, 27; “1st  computing device is configured to determine whether a beacon transmitted from 3rd computing device is within a predefined range for determining whether the 1st computing device is located within the predefined distance from the working equipment” at dependent Claims 10, 28; “1st computing device” “determine location of working equipment based on an acquired satellite positioning coordinate of working equipment” at dependent Claims 14, 32.
		The computerized tailoring of information to be provided to a user on a computer is reflected by language such as “2nd computing device” “generate content for presentation to a user about the determined characterization of work by the working equipment” at dependent Claims 16, 34, “2nd computing device is configured to present generated content to user” at dependent Claims 18, 36.
	All these computerized functions can also be viewed as forms of narrowing the above abstract idea to field of use or technological environment. Specifically, MPEP 2106.05(h) states that a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). Specifically, in Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, …, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones. 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit use of abstract idea, the Court explained that this type of limitation merely confines use of abstract idea to a particular technological environment and thus failed to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. 
	Examiner follows MPEP 2106.05(h) above and submits that here as in at least Affinity Labs, supra, the “2nd computing device [ie. server as narrowed at Claims 3,21] “receives” from 1st computing device” [i.e. “tablet, smartphone, and laptop” narrowed at Claims 4, 22] network-based content taking the form of “notification whether 1st computing device is located within the predefined distance from the working equipment” at independent Claims 1, 19, 20. Also here, similar to  Affinity Labs supra, the claims recite an analogous “3rd computing device” “wirelessly communicate with 1st computing device, and wherein 1st computing device is configured to determine whether the 1st computing device is located within predefined distance from working equipment based on strength of communication signal with 3rd computing device” at dependent Claims 8, 26, and “a beacon transmitted from 3rd computing device” at dependent Claims 10, 28) in a manner analogous to the streaming signal tested by the Court in Affinity Labs. 
	Finally, here as in at least “Affinity Labs” supra, “1st computing device is configured to periodically scan for the 3rd computing device to detect whether the 3rd computing device” at dependent Claims 9, 27;  “1st  computing device is configured to determine whether a beacon transmitted from 3rd  computing device is within a predefined range for determining whether the 1st computing device is located within the predefined distance from the working equipment” at dependent Claims 10, 28.
      Thus, there is a preponderance of evidence for currently claimed additional, computer-based elements merely applying the abstract idea [MPEP 2106.05(f)] and/or narrowing it to a field of use or technological environment [MPEP 2106.05(h)], and thus not integrating it into a practical application.  Step 2A prong 2.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link the use of abstract idea to a field of use or technological environment. See MPEP 2106.05(f), (h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, that further evidence would be require to demonstrate conventionality of the additional, computer-based elements, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of: receiving or transmitting data over network7  and electronic recordkeeping8 which do not provide significantly more. These are reflected here by language such as: “2nd computing device receive notification” at independent Claims 1,19, “1st and 2nd computing device communicate via network” at dependent Claims 2, 20; “3rd computing device” “to wirelessly communicate with 1st computing device” at dependent Claims 8,10,26, and “receiving, at 1st computing device, a beacon transmitted from 3rd computing device” at Claim 28 etc.  
	If necessary, Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure:
Original Spec. ¶ [0016] “Unless otherwise defined, all technical terms used herein have the same meaning as commonly understood by one of ordinary skill in the art to which this disclosure belongs”.
Original Spec. ¶ [0017] reciting at high level of generality: “Wireless data access is supported by many wireless networks, including, but not limited to, Bluetooth wireless technology, Near Field Communication, CDPD, CDMA, GSM, PDC, PHS, TDMA, FLEX, ReFLEX, iDEN, TETRA, DECT, DataTAC, Mobitex, EDGE and other 2G, 3G, 4G, 5G, and LTE technologies, and it operates with many handheld device operating systems, such as PalmOS, EPOC, Windows CE, FLEXOS, OS/9, JavaOS, iOS and Android. Typically, these devices use graphical displays and can access the Internet (or other communications network) on so-called mini- or micro-browsers, which are web browsers with small file sizes that can accommodate the reduced memory constraints of wireless networks. In a representative embodiment, the mobile device is a cellular telephone or smart phone or smart watch that operates over GPRS (General Packet Radio Services), which is a data technology for GSM networks or operates over Near Field Communication e.g. BLUETOOTH*. In addition to a conventional voice communication, a given mobile device can communicate with another such device via many different types of message transfer techniques, including Bluetooth, Near Field Communication, SMS (short message service), enhanced SMS (EMS), multi-media message (MMS), email WAP,4 Attorney Docket No.: 564-08-UTILpaging, or other known or later-developed wireless data formats. Although many of the examples provided herein are implemented on smart phones, the examples may similarly be implemented on any suitable computing device, such as a computer”. 
Original Spec. [0026] high generality level “As referred to herein, a computer network may be any group of computing systems, devices, or equipment that are linked together. Examples include, but are not limited to, local area networks (LANs) and wide area networks (WANs). A network may be categorized based on its design model, topology, or architecture. In an example, a network may be characterized as having a hierarchical internetworking model, which divides the network into three layers: access layer, distribution layer, and core layer. The access layer focuses on connecting client nodes, such as workstations to the network. The distribution layer manages routing, filtering, and quality-of-server (QoS) policies. The core layer can provide high-speed, highly-redundant forwarding services to move packets”
Original Spec. [0028] 2nd sentence reciting at high level of generality: “device 104A and 104B may include a global positioning system (GPS) receiver or other device operable to determine its current location”
Original ¶ [0035] last two sentence: “the received signal may be from a BLE device, and the equipment tracking module 110 may be configured to determine a distance or approximate distance to the BLE device based on the received signal data according to techniques understood by those of skill in the art. More generally, the equipment tracking module 110 can determine whether the transmitting device is located within a predefined distance (e.g., 2 - 5 meters) based on the received signal, and thereby can determine whether working equipment (e.g., working equipment 100A or 100B) is within the predefined distance based on the signal received from the computing device (e.g., computing device 104A or 104B) associated with the working equipment”.
Original Spec. ¶ [0019] 2nd sentence: “One skilled in the relevant art will recognize, however, that the disclosed subject matter can be practiced without one or more of the specific details, or with other methods, components, materials, etc. In other instances, well-known structures, materials, or operations are not shown or described in detail to avoid obscuring aspects of the disclosed subject matter.
In addition to the evidence provided by the Original Spec. above such as Original ¶ [0035] last two sentence, if necessary, the Examiner points to MPEP 2106.05(d)(I)(2)(c) to show that the conventionality of “determining whether 1st computing device is located within a predefined distance from working equipment” as recited at Claim 1, and similarly at Claims 9, 10, 19, 20, 26-28 and “determining whether 1st computing device is located within the predefined distance from the working equipment based on a strength of communication signal with the third computing device” as recited at dependent Claims 8, 26, is demonstrated by at least the following publications:   
	            * US 20160020861 A1 ¶ [0003] 3rd sentence: “In order to track devices based on BLE, conventional tracking systems interpolate the signal strengths observed for each BLE unit, essentially using signal strength as a distance cue”.
	           * US 20200213971 A1 mid-¶ [0038]: “Conventional localization algorithms for BLE typically rely on measuring strength of a received signal and using it as a proxy for location”. Mid- ¶ [0083] “The location of the BLE tag device was measured using two different processes: the current subject matter's process (Figs. 1-10) and using a conventional RSSI-based localization system. Fig.11b illustrates exemplary plots comparing accuracy of BLE tag locations using these processes. In particular, curve 1104 illustrates BLE tag location, as determined using the current subject matter's process, and curve 1106 illustrates BLE tag location, as determined using the conventional RSSI-based localization system”.
	           * US 20160139241 A1 ¶ [0003] 2nd sentence: “In order to track devices based on BLE or radio signals, conventional tracking systems interpolate the signal strengths observed for each device, essentially using signal strength as a distance cue”.
	          * US 20220214644 A1 ¶ [0003] 2nd sentence: “Bluetooth Low Energy (hereinafter, referred to as BLE) is a part of a Bluetooth standard, and is a close proximity wireless communication system with lower power consumption than a conventional Bluetooth”.
If necessary, Examiner points to MPEP 2106.05(d) (I) (2) (c), to state that the conventionality of
“receiving, at 1st computing device, a beacon transmitted from a 3rd computing device associated with the working equipment” (dependent Claim 28) / “and wherein 1st computing device is configured to determine whether a beacon transmitted from 3rd computing device is within a predefined range for determining whether the 1st computing device is located within the predefined distance from the working equipment” at dependent Claims 10, 28, is also demonstrated by: 
	          * US 20210321223 A1 ¶ [0005] 3rd sentence: “One type of the beacon signals can be provided by BLE beacons which require very low power consumption to transmit a communication based on general-purpose BLE (Bluetooth Low Energy) standards and are produced at low cost”.
If necessary, Examiner points to MPEP 2106.05(d) (I) (2) (c), to state that the conventionality of
“1st computing device is configured to determine the location of working equipment based on an acquired satellite positioning coordinate of working equipment” at dependent Claims 14, 32, is demonstrated by:
	      * US 20210321223 A1 ¶ [0002] 1st sentence: One of known technologies to detect and measure a position of a mobile terminal, object, or the like can be provided by GPS (Global Positioning System).
	If necessary the Examiner would also pint as evidence to “Burnett v. Panasonic Corp., 741 Fed. Appx. 777 (Fed. Cir. 2018), Court Opinion” finding, at the second step of the abstract idea analysis, the combination of geospatial media recorder and allowing user to geospatially reference entities or objects based on the identified geospatial positional location and point identification, insufficient to save the claims from patent ineligibility. Examiner asserts that as a question of law, Burnett’s geospatial media recorder is comparable to the current language of “1st computing device is configured to determine the location of working equipment based on an acquired satellite positioning coordinate of working equipment” at dependent Claims 14, 32. Examiner further points to: “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362”, “TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)”; “OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)”; “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)” to corroborate that receiving or transmitting data over a network, including utilizing an intermediary computer to forward information [here “location”] remains well-understood, routine and conventional. Step 2B. Furthermore, 
	In conclusion, Claims 1-36 although directed to statutory categories (“system” or machine at Claims 1-18, “method” or process at Claims 19-36) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible. 
------------------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14, 16-32, 34-36 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by: Shike; Chikashi US 20160225106 A1, assignee Komatsu 
Claims 1, 19. Shike teaches “A system comprising”: 
     “a first computing device” (Shike [0035] mobile terminal 5) “being configured to” (Claim 1): 
	- “determine whether the first computing device is located within a predefined distance from working equipment” (Claims 1, 19) (Shike [0035] mobile terminal 5 detects intensity of received radio waves which varies according to distance from transmitter 4. Based on detected radio waves intensity, mobile terminal 5 derive distance between transmitter 4 &mobile terminal 5 itself. ¶ [0061] 5th-8th sentences: when mobile terminal 5 exists in 1st area CAa, the reception section 51 of mobile terminal 5 receives radio waves of 1st intensity. When mobile terminal 5 exists in 2nd area CAb, reception section of mobile terminal 5 receives radio waves of 2nd intensity. When mobile terminal 5 exists in 3rd area CAc, reception section of mobile terminal 5 receives radio waves of 3rd intensity. The distance derivation section specify, from among 1st,2nd,3rd areas CAa,CAb,CAc, area where mobile terminal 5 exists based on intensity of radio waves received by reception section 51. Similarly, ¶ [0119] 5th-8th sentences. Also ¶ [0067] 3rd-5th sentences: When loading machine 2 exists in 1st area CAa, radio waves intensity received by reception section 51 of mobile terminal 5 disposed in loading machine 2 is ≥ threshold value. When loading machine 2 exists outside 1st area CAa, transportation vehicle 3 and loading machine 2 cannot perform loading work. When loading machine 2 exists outside 1st area CAa, the intensity of the radio waves received by the reception section 51 of the mobile terminal 5 disposed in loading machine 2 is lower than threshold value. Similarly, ¶ [0125]); “and” 
	- “communicate notification whether the first computing device is located within the predefined distance from the working equipment” (Claim 1) (Shike [0106] 3rd sentence: radio intensity detected by mobile terminal 5 transmitted to communication section of server 6); “and”
     
     “a second computing device” (Shike ¶ [0106] 2nd sentence: function of work management section 54 is provided in server 6) “configured to” (Claim 1): 
 	- “receive the notification” (Claim 1) (Shike ¶ [0106] 3rd sentence: radio intensity detected by detection section of mobile terminal 5 transmitted to communication section of server 6) and 
	- “determine characterization of work by the working equipment based on the received notification” (Claim 1) / “determining characterization of work by the working equipment based on the determination whether the computing device is located within a predefined distance from working equipment” (Claim 19) (Shike ¶ [0106] 4th sentence, ¶ [0154] 4th sentence: work management section 54 of server 6 generate result data based on intensity data & specific data received by communication section 61.¶ [0068] when intensity of radio waves received by reception section 51 changed from a value lower than threshold value to value equal to or higher than threshold value, work management section 54 determines that relative distance between loading machine 2 and transportation vehicle 3 changed from a distance at which loading work cannot be performed to a distance at which loading work can be performed and thus determines that loading work of loading machine 2 loading cargo onto transportation vehicle 3 has started. [0069] when intensity of radio waves received by reception section 51 is equal to or higher than threshold value, work management section 54 determines that loading work of loading machine 2 loading cargo onto the transportation vehicle 3 is being performed. ¶ [0070] when work management section 54 determines that a time period during which radio waves intensity received by reception section 51 is maintained at a value equal to or higher than threshold value has exceeded a predetermined time period, it determines that loading work is being performed allowing work management section 54 to distinguish a transportation vehicle 3 that has approached loading machine 2 for the loading work from a transportation vehicle 3 that has only passed near loading machine 2. ¶ [0073] last sentence: the separation time-point data includes transportation work start time-point data indicating a time point at which the transportation work has started after separation of transportation vehicle 3 from loading machine 2 after completion of loading work. 
¶ [0097] The result data includes not only the approach time-point data and separation time-point data, but also the approach frequency data and separation frequency data. The approach frequency data includes loading work frequency data, and separation frequency data includes transportation work frequency data. The above specific data may be displayed in association with result data. For example, a total amount of the cargo transported from construction site CS may be calculated based on maxim load data and approach frequency data & separation frequency data for display on display. ¶ [0098] as per above, the result data includes loading work start time-point data, transportation work start time-point data, loading work period data, and transportation work period data).

Claim 2 Shike teaches “further comprising a network, and wherein the first computing device and the second computing device are configured to communicate via the network” (Shike [0106] 3rd sentence: intensity data indicating radio waves intensity detected by mobile terminal 5 is transmitted by radio to communication section 61 of server 6 via transmission section 57. Specifically, [0178] 2nd sentence: when mobile terminal 5 communicates with server 6 by radio, a mobile phone network or a satellite communication may be used).

Claim 20 Shike similarly teaches: “wherein the computing device is a first computing device” (Shike ¶ [0035] mobile terminal 5) “wherein the method further comprises” 
	- “determining, at the first computing device, whether the first computing device is located within the predefined distance from the working equipment” (Shike [0035] mobile terminal 5 detects intensity of received radio waves which varies according to distance from transmitter 4. Based on detected radio waves intensity, mobile terminal 5 derive distance between transmitter 4 & mobile terminal 5 itself. ¶ [0061] 5th-8th sentences: when mobile terminal 5 exists in 1st area CAa, the reception section 51 of mobile terminal 5 receives radio waves of 1st intensity. When mobile terminal 5 exists in 2nd area CAb, reception section of mobile terminal 5 receives radio waves of 2nd intensity. When mobile terminal 5 exists in 3rd area CAc, the reception section of mobile terminal 5 receives radio waves of 3rd intensity. The distance derivation section specify, from among 1st,2nd,3rd areas CAa,CAb,CAc, area where mobile terminal 5 exists based on intensity of radio waves received by reception section 51. Similarly, ¶ [0119] 5th-8th sentences. ¶ [0067] 3rd-5th sentences: when loading machine 2 exists in 1st area CAa, radio waves intensity received by reception section 51 of mobile terminal 5 disposed in loading machine 2 is ≥ threshold value. When loading machine 2 exists outside 1st area CAa, transportation vehicle 3 and loading machine 2 cannot perform the loading work. When loading machine 2 exists outside 1st area CAa, the intensity of the radio waves received by the reception section 51 of the mobile terminal 5 disposed in the loading machine 2 is lower than the threshold value. Similarly, ¶ [0125]); “a network” (¶ [0178]); and 
30Attorney Docket No.: 564-08-UTIL	- “communicating, from the first computing device to a second computing device via a network, notification whether the first computing device is located within the predefined distance from the working equipment” (Shike ¶ [0106] 3rd sentence: intensity data indicating radio waves intensity detected by mobile terminal 5 is transmitted by radio to communication section 61 of server 6 via transmission section 57. Specifically [0178] 2nd sentence: when mobile terminal 5 communicates with server 6 by radio, a mobile phone network or a satellite communication may be used).

Claims 3, 21 Shike teaches: “wherein the second computing device is a server” 
(Shike ¶ [0037] 1st-2nd sentences: server 6 disposed in management facility of construction site).

Claim 4, 22 Shike teaches: “wherein the first computing device is one of a tablet computer, a smartphone, and a laptop computer” (Shike ¶ [0032] 3rd sentence: mobile terminal 5 includes a mobile computer such as a smartphone or a tablet-type personal computer).  

Claims 5, 23 Shike teaches: “wherein the characterization of work comprises an estimate of an amount of time that the working equipment was operating” (Shike ¶ [0150] 3rd-5th sentences: generating the approach time-point data for each of loading machines 2 allows the time point at which loading work is performed by loading machines 2 to be specified. That is, it is possible to grasp when loading work has been performed by which one of loading machines 2. Further, it is possible to grasp a time required for certain loading machine 2 to complete the loading work based on loading work period data. Similarly ¶ [0151] last 2 sentences-¶ [0152] 1st sentence. Also see ¶ [0097] The result data includes not only the approach time-point data and separation time-point data, but also the approach frequency data and separation frequency data. The approach frequency data includes loading work frequency data, and separation frequency data includes transportation work frequency data. The above specific data may be displayed in association with the result data. For example, a total amount of the cargo transported from construction site CS may be calculated based on maxim load data and approach frequency data & separation frequency data for display on display. ¶ [0098] as described above, the result data includes loading work start time-point data, transportation work start time-point data, loading work period data, and transportation work period data. The above result data may be associated with the specific data of transportation vehicle 3 for display). 

Claims 6, 24 Shike teaches “wherein the characterization of work comprises a type of job that the working equipment performed during the estimated amount of time” (Shike mid-¶ [0087]: the upper swinging body of the excavator is swung toward a place where earth and sand as cargo is piled up; the earth and sand is scooped up by a scoop that a work machine of the excavator has; the upper swinging body is swung toward transportation vehicle 3 side; the earth and sand in the scoop is discharged to a vessel of the transportation vehicle 3 when the scoop is moved above the vessel; and the upper swinging body is swung once again toward the place where earth and sand is piled up. Such procedures are repeated required number of times. That is, relative distance between mobile terminal 5 disposed in loading machine 2 and transmitter 4 mounted in loading machine 2 varies with an operation accompanying the loading work of the loading machine 2 during the loading work. Specifically, per ¶ [0098] the result data includes various job types such as the loading work start time-point data, transportation work start time-point data, loading work period data, and transportation work period data. The above result data may be associated with the specific data of the transportation vehicle 3 for display. Additional details at ¶ [0102] to ¶ [0103] 1st sentence). 

Claims 7, 25 Shike teaches “wherein the working equipment is one of construction equipment and earth moving equipment” (Shike ¶ [0087] 2nd-3rd sentences: excavator and loading machine).

Claims 8, 26 Shike teaches “a third computing device associated with the working equipment and configured to wirelessly communicate with the first computing device, and wherein the first computing device is configured to determine whether the first computing device is located within the predefined distance from the working equipment based on a strength of communication signal with the third computing device” (Shike ¶ [0060] transmitter 4 has communication area CA. When loading machine 2 exists in communication area CA, reception section 51 of mobile terminal 5 disposed in loading machine 2 receive radio waves from transmitter 4. The loading work is performed in a state where both loading machine 2 and transportation vehicle 3 exist in communication area CA. ¶ [0061] The distance derivation section 55 sets, within communication area CA, 1st  area CAa over which the radio waves from transmitter 4 is received at 1st intensity, 2nd area CAb over which radio waves from the transmitter 4 is received at a 2nd intensity lower than 1st intensity, and 3rd area CAc over which the radio waves from transmitter 4 can be received at 3rd intensity lower than 2nd intensity. The 1st area CAa is set so as to include mounting position of transmitter 4. 2nd area CAb is set around 1st area CAa. 3rd area CAc is set around 2nd area CAb. When mobile terminal 5 exists in 1st area CAa, reception section 51 of mobile terminal 5 receives radio waves of 1st intensity. When mobile terminal 5 exists in 2nd area CAb, the reception section 51 of mobile terminal 5 receives radio waves of 2nd intensity. When mobile terminal 5 exists in 3rd area CAc, the reception section 51 of mobile terminal 5 receives radio waves of 3rd intensity. The distance derivation section 55 specify, from among the 1st, 2nd, 3rd areas CAa, CAb, and CAc, the area where mobile terminal 5 exists based on intensity of the radio waves received by reception section 51. Similarly, mid-¶ [0087]: relative distance between mobile terminal 5 disposed in loading machine 2 and transmitter 4 mounted in loading machine 2 varies with an operation accompanying the loading work of the loading machine 2 during the loading work).

Claims 9, 27 Shike teaches: “wherein the first computing device is configured to periodically scan for the third computing device to detect whether the third computing device is within the predefined distance” (Shike ¶ [0076]- ¶ [0077] and Fig.7 steps SP1->SP2->SP3->SP4->SP5->back to SP1 -> SP2 -> SP3 -> SP4 etc. Specifically, ¶ [0080] At construction site CS, operator Ma carrying mobile terminal 5 gets in loading machine 2. For loading work, transportation vehicle 3 approaches loading machine 2 existing at construction site CS. The transmitter 4 provided in transportation vehicle 3 transmits radio waves including specific data of the transportation vehicle 3. reception section 51 of mobile terminal 5 receives radio waves transmitted from transmitter 4 (step SP1). ¶ [0081] detection section 52 of mobile terminal 5 detects intensity of radio waves received by reception section 51 (step SP2). ¶ [0082] The specific data acquisition section 53 of mobile terminal 5 acquires specific data of transportation vehicle 3 from radio waves received by reception section 51 (step SP3). ¶ [0083] The distance derivation section 55 of mobile terminal 5 derives distance between loading machine 2 and transportation vehicle 3 based on intensity of radio waves detected by detection section 52 and first correlation data stored in storage section 56 of mobile terminal 5 (step SP4). ¶ [0084] work management section 54 of mobile terminal 5 estimates the distance between loading machine 2 and transportation vehicle 3 based on intensity of radio waves detected by detection section 52. the work management section 54 acquires the distance between loading machine 2 and transportation vehicle 3 from distance derivation section 55. ¶ [0085] work management section 54 determines whether or not intensity of radio waves detected by detection section 52 is equal to or higher than a predetermined threshold value (step SP5). ¶ [0086] When it is determined in step SP5 that the intensity of the radio waves is not equal to or higher than threshold value (No in step SP5), reception of radio waves by reception section 51 is continued (step SP1) etc. ¶ [0087] last sentence: even when the intensity of the radio waves changes from a value equal to or higher than the threshold value to a value lower than the threshold value in step SP5 or in step SP7 to be described later, it may be determined that loading work is continued when this change is temporary and lasts for a short time).
 
Claims 10, 28 Shike teaches: “a third computing device associated with the working equipment and configured to wirelessly communicate with the first computing device” (Claim 10) / “receiving, at the first computing device, a beacon transmitted from a third computing device associated with the working equipment” (Claim 28) /, “and wherein the first computing device is configured to / determine whether a beacon transmitted from the third computing device is within a predefined range for determining whether the first computing device is located within the predefined distance from the working equipment” (Claims 10, 28) (Shike ¶ [0030] last two sentences, ¶ [0040]: transmitter 4 is a beacon terminal. The beacon terminal can transmit radio waves including specific data. ¶ [0060] transmitter 4 has communication area CA. When loading machine 2 exists in communication area CA, reception section 51 of mobile terminal 5 disposed in loading machine 2 receive radio waves from transmitter 4. The loading work is performed in a state where both loading machine 2 and transportation vehicle 3 exist in communication area CA. ¶ [0061] distance derivation section 55 sets, within communication area CA, 1st area CAa over which the radio waves from transmitter 4 is received at 1st intensity, 2nd area CAb over which radio waves from the transmitter 4 is received at a 2nd intensity lower than 1st intensity, and 3rd area CAc over which the radio waves from transmitter 4 can be received at 3rd intensity lower than 2nd intensity. The 1st area CAa is set so as to include mounting position of transmitter 4. 2nd area CAb is set around 1st area CAa. 3rd area CAc is set around 2nd area CAb. When mobile terminal 5 exists in 1st area CAa, reception section 51 of mobile terminal 5 receives radio waves of 1st intensity. When mobile terminal 5 exists in 2nd area CAb, the reception section 51 of mobile terminal 5 receives radio waves of 2nd intensity. When mobile terminal 5 exists in 3rd area CAc, the reception section 51 of mobile terminal 5 receives radio waves of 3rd intensity. The distance derivation section 55 specify, from among the 1st, 2nd, 3rd areas CAa, CAb, and CAc, the area where mobile terminal 5 exists based on intensity of the radio waves received by reception section 51. Similarly mid-¶ [0087]: relative distance between mobile terminal 5 disposed in loading machine 2 and transmitter 4 mounted in loading machine 2 varies with an operation accompanying the loading work of the loading machine 2 during the loading work).

Claims 11, 29 Shike teaches: “wherein the first computing device is configured to”: 
	- “determine a location of the working equipment” (Shike ¶ [0060] - ¶ [0061] above. Also, 
¶ [0065]: the first correlation data stored in storage section 56 includes correlation data indicating a relationship between relative distance between loading machine 2 and transportation vehicle 3 within which the loading work can be performed and intensity of radio waves which are transmitted from the transmission section 41 and received by reception section 51 at the relative distance); “and” 
	- “associate the determined location with the determined characterization of work”
	(Shike ¶ [0062] 2nd-5th sentences: when a relative distance between loading machine 2 and transportation vehicle 3 is equal to or smaller than a predetermined distance, loading machine 2 and transportation vehicle 3 perform loading work. That is, when loading machine 2 and transportation vehicle 3 approach each other within a predetermined distance or less, the loading machine 2 and transportation vehicle 3 can perform the loading work. For example, when transportation vehicle 3 exists within an operation range of a work machine provided in loading machine 2, the loading work can be performed. In other words, relative distance between loading machine 2 and transportation vehicle 3 is equal to or smaller than a predetermined distance, the loading work can be performed. ¶ [0101] 3rd-5th sentences: generating the approach time-point data for each of vehicles 3 allows the time point at which loading work is performed for each of vehicles 3 to be specified. That is, it is possible to grasp when the loading work has been performed for which one of transportation vehicles 3. Further, it is possible to grasp time required for completing loading work for certain transportation vehicle 3 based on loading work period data.  ¶ [0097] the specific data of vehicle' 3 includes not only transportation vehicle identification data but also maximum load data indicating a maximum load of transportation vehicle 3. The result data includes not only the approach time-point data and separation time-point data, but also the approach frequency data and separation frequency data. The approach frequency data includes loading work frequency data, and separation frequency data includes transportation work frequency data. The above specific data may be displayed in association with the result data. For example, a total amount of the cargo transported from construction site CS may be calculated based on maxim load data and approach frequency data and separation frequency data for display. ¶ [0098] the result data includes loading work start time-point data, transportation work start time-point data, loading work period data, and transportation work period data. The above result data associated with the specific data of transportation vehicle 3 for display. Similarly, ¶ [0102] last two sentences to ¶ [0103], ¶ [0150] last two sentences, ¶ [0151] last two sentences to ¶ [0152]). 

Claims 12, 30 Shike teaches: “wherein the characterization of work comprises an estimate of an amount of time that the working equipment was operating” (Shike ¶ [0101] 3rd-5th sentences: generating the approach time-point data for each of the transportation vehicles 3 allows the time point at which the loading work is performed for each of transportation vehicles 3 to be specified. That is, it is possible to grasp when loading work has been performed for which one of transportation vehicles 3. Further, it is possible to grasp a time required for completing the loading work for the certain transportation vehicle 3 based on the loading work period data. Similarly, ¶ [0102] last two sentences to ¶ [0103], ¶ [0150] last two sentences, ¶ [0151] last two sentences to ¶ [0152]). 
  
Claims 13, 31 Shike teaches “wherein the first computing device is configured to associate the determined location with the estimated amount of time” (Shike ¶ [0062] 2nd-5th sentences: when a relative distance between loading machine 2 and transportation vehicle 3 is equal to or smaller than a predetermined distance, the loading machine 2 and transportation vehicle 3 can perform the loading work. That is, when loading machine 2 and transportation vehicle 3 approach each other within a predetermined distance or less, the loading machine 2 and transportation vehicle 3 can perform the loading work. For example, when the transportation vehicle 3 exists within an operation range of a work machine provided in loading machine 2, the loading work can be performed. In other words, the relative distance between loading machine 2 and transportation vehicle 3 is equal to or smaller than a predetermined distance, the loading work can be performed. ¶ [0101] 3rd-5th sentences: generating the approach time-point data for each of the transportation vehicles 3 allows the time point at which the loading work is performed for each of transportation vehicles 3 to be specified. That is, it is possible to grasp when the loading work has been performed for which one of the transportation vehicles 3. Further, it is possible to grasp a time required for completing the loading work for the certain transportation vehicle 3 based on the loading work period data. Similarly, ¶ [0102] last 2 sentences to ¶ [0103], ¶ [0150] last 2 sentences, ¶ [0151] last 2 sentences to ¶ [0152])

Claims 14, 32 Shike teaches: “wherein the first computing device is configured to determine the location of the working equipment based on an acquired satellite positioning coordinate of the working equipment” (Shike ¶ [0178] 2nd sentence: when mobile terminal 5 or mobile terminal 8 communicates with server 6 by radio, a satellite communication may be used. For example, at [0175] 2nd-6th sentences: position sensor 101 detects absolute position of loading machine 2 and position sensor 102 that detects absolute position of transportation vehicle 3. Position sensor 101 includes a GPS receiver provided in loading machine 2. position sensor 102 includes GPS receiver provided in transportation vehicle 3. Position sensor 101 receives radio waves from GPS satellite 100 to detect the position of loading machine 2 on GPS coordinate system. position sensor 102 receives radio waves from GPS satellite 100 to detect position of transportation vehicle 3 on the GPS coordinate system).
  
Claims 16, 34 Shike teaches: “wherein the second computing device is configured to generate content for presentation to a user” (Shike ¶ [0094] 3rd sentence: display section 63 displays result data on display connected to server 6. ¶ [0095] 1st sentence: in Fig. 8 the result data displayed, by display section 63, on the display connected to server 6. Similarly, mid-¶ [0106]:  server 6 display generated result data and specific data on a display connected thereto in association with each other. ¶ [0146] 3rd sentence: display section 63 displays the result data on a display connected to server 6) “about the determined characterization of work by the working equipment” (Shike ¶ [0096] the result data is displayed in association with specific data of transportation vehicle 3. In Fig.8, the approach time-point data and separation time-point data, which are the result data, are displayed in association with the specific data, more specifically, transportation vehicle id data (vehicle No 01, 02, 03) for specifying transportation vehicle 3. ¶ [0097] As described above, the specific data of vehicle' 3 includes not only transportation vehicle id data but also maxim load data indicating a maximum load of transportation vehicle 3. The result data includes not only the approach and separation time-point data, but also the approach frequency data and separation frequency data. The approach frequency data includes loading work frequency data, and separation frequency data includes transportation work frequency data. The above specific data may be displayed in association with the result data. For example, a total amount of the cargo transported from construction site CS may be calculated based on maxim load data and approach frequency data and separation frequency data for display on the display. ¶ [0098] Further, as described above, the result data includes loading work start time-point data, transportation work start time-point data, loading work period data, and transportation work period data. The above result data may be associated with the specific data of vehicle 3 for display).

Claims 17,35 Shike teaches wherein the generated content indicates the determined characterization of work, identifies the working equipment, and an estimated amount of time the working equipment performed the work” (Shike ¶ [0096] the result data is displayed in association with specific data of transportation vehicle 3. In Fig.8, the approach time-point data and separation time-point data, which are the result data, are displayed in association with specific data, more specifically, transportation vehicle identification data (transportation vehicle No 01, transportation vehicle No 02, transportation vehicle No 03) for specifying transportation vehicle 3. ¶ [0097] As described above, the specific data of transportation vehicle' 3 includes not only the transportation vehicle identification data but also maximum load data indicating a maximum load of transportation vehicle 3. The result data includes not only the approach time-point data and separation time-point data, but also the approach frequency data and separation frequency data. The approach frequency data includes loading work frequency data, and separation frequency data includes transportation work frequency data. The above specific data may be displayed in association with the result data. For example, a total amount of the cargo transported from construction site CS may be calculated based on maximum load data and approach frequency data and separation frequency data for display on the display. ¶ [0098] Further, the result data includes loading work start time-point data, transportation work start time-point data, loading work period data, and transportation work period data. The above result data may be associated with the specific data of the transportation vehicle 3 for display. ¶ [0101] 3rd-5th sentences: generating the approach time-point data for each of the transportation vehicles 3 allows the time point at which the loading work is performed for each of transportation vehicles 3 to be specified. That is, it is possible to grasp when the loading work has been performed for which one of the transportation vehicles 3. Further, it is possible to grasp a time required for completing the loading work for the certain transportation vehicle 3 based on the loading work period data. Similarly, ¶ [0102] last 2 sentences to ¶ [0103], ¶ [0150] last 2 sentences, ¶ [0151] last 2 sentences to ¶ [0152]).

Claims 18, 36 Shike teaches: 
  - “wherein the second computing device is configured to present the generated content to a user” (Shike ¶ [0094] 3rd sentence, [0146] 3rd sentence: display section 63 displays result data on display connected to server 6. [0095] 1st sentence: in Fig.8 result data displayed, by display section 63, on display connected to server 6. Similar mid-[0106]: server 6 display generated result data and specific data on a display connected thereto in association with each other).  
------------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 33 are rejected under 35 U.S.C. 103 as being unpatentable over
	* Shike as applied to claims 1, 19 above, and in further view of 
	* Kato et al, US 20200327464 A1 hereinafter Kato. As per, 
Claims 15, 33 
	Shike teaches: “wherein the determined location corresponds to one  (Shike ¶ [0025] 1st, 6th sentences: construction management system 1 manages a civil engineering construction site CS. The transportation vehicle 3 transports the cargo loaded thereon at the construction site CS outside the construction site CS. For example ¶ [0061] 5th-8th sentences: when mobile terminal 5 exists in 1st area CAa, the reception section 51 of mobile terminal 5 receives radio waves of 1st intensity. When mobile terminal 5 exists in 2nd area CAb, reception section of mobile terminal 5 receives radio waves of 2nd intensity. When mobile terminal 5 exists in 3rd area CAc, the reception section of mobile terminal 5 receives radio waves of 3rd intensity. The distance derivation section specify from among 1st,2nd,3rd areas CAa,CAb,CAc area where mobile terminal 5 exists based on intensity of radio waves received by reception section 51. ¶ [0067] first area CAa is a loading work executable area where the loading work can be performed. When both the transportation vehicle 3 and loading machine 2 exist in the first area CAa, the transportation vehicle 3 and loading machine 2 can perform the loading work. When the loading machine 2 exists in the first area CAa, the intensity of the radio waves received by the reception section 51 of the mobile terminal 5 disposed in the loading machine 2 is equal to or higher than the threshold value. When the loading machine 2 exists outside 1st area CAa, the transportation vehicle 3 and loading machine 2 cannot perform the loading work. When the loading machine 2 exists outside the first area CAa, the intensity of the radio waves received by the reception section 51 of the mobile terminal 5 disposed in the loading machine 2 is lower than the threshold value. ¶ [0125] In the present embodiment, the fourth area CBa is a loading work executable area where the loading work can be performed. When both the transportation vehicle 3 and loading machine 2 exist in 4th area CBa, the transportation vehicle 3 and loading machine 2 can perform the loading work. When the transportation vehicle 3 exists in the fourth area CBa, the intensity of the radio waves received by the reception section 81 of the mobile terminal 8 disposed in the transportation vehicle 3 is equal to or higher than the threshold value. When the transportation vehicle 3 exists outside the 4th area CBa, the transportation vehicle 3 and loading machine 2 cannot perform the loading work. When the transportation vehicle 3 exists outside the fourth area CBa, the intensity of the radio waves received by the reception section 81 of the mobile terminal 8 disposed in the transportation vehicle 3 is lower than the threshold value).
 
 Shike above might suggest but do not explicitly recite to anticipate: “wherein the determined location corresponds to one of a plurality of different work sites for the working equipment” as claimed
Kato however in analogous art of estimating work of a dump truck for characterizing work at the time of a daily report generation (Kato ¶ [0027], ¶ [0029) teaches or suggests:
	- “wherein the determined location corresponds to one of a plurality of different work sites for the working equipment” (Kato Fig. 3: Work sites A, B, C, D, E).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Shike to have included Kato’s teachings in order to have deleted or interpolated histories of visits of dump trucks depending on the reliability levels,  in situations where there would be inconsistency in the sequence of round trips between works areas such as loading areas and dumping areas, as presented by Shike above in light of Kato ¶ [0133] and MPEP 2143 G. The predictability of such modification would have been justified by the fact that, by making such a correction as proposed Kato, the reliability level of result data in Shike would have improved in light of Kato explicit statement at ¶ [0133] and MPEP 2143 G. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with work characterization by working equipment. In such combination each element merely would have performed same analytical, econometric, organizational, managerial and decision-making function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Shike in view of Kato, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
This Office action has an attached requirement for information under 37 C.F.R. § 1.105.  A complete response to this Office action must include a complete response to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
-------------------------------------------------------------------------------------------------------------------------------------------------
Following art is made of record and considered pertinent to Applicant’s disclosure:
	On Board Communications, FleetTraks Web Application Guide, 2008, teaching work characterization
of a fleet of vehicles  
	WO 2018115281 A1 teaching Monitoring the operation of a work machine
	US 20150243114 A1 teaching Ground Work Vehicle, Ground Work Vehicle Management System, And Ground Work Information Display Method
	US 20100214094 A1 teaching Wireless Sensor System in proximity to equipment includes a base station mounted in proximity to an operator of the equipment and wireless sensor, with emphasis on the work classification at Figs. 13-14 and associated text 
	US 20180225892 A1 teaching Management system for working machine
	US 6856879 B2 teaching Work Machine Management Device
	US 20020059320 A1 teaching Work Machine Management System
	US 9311616 B2 teaching System And Method For Determining Equipment Utilization Changes Based On Ignition And Motion Status
	US 10094093 B2 teaching Machine onboard activity and behavior Classification
US 20080086322 A1 teaching Method for Automatic Asset Classification
US 20210125123 A1 teaching the validating availability of machine at worksite
US 20080086509 A1 teaching System and method for asset management
US 20180293808 A1 teaching Machine time usage determination system and method
US 20160073275 A1 teaching Work machine and communication monitoring
US 20200380620 A1 teaching Construction site management device, output device, and construction site management method
US 20220027829 A1 teaching Work management system
US 20180216318 A1 teaching Construction machine and construction management system
US 20200263394 A1 teaching Work machine and system including work machine
US 8004397 B2 teaching Receiving Information Pertaining To A Construction Project
US 20160326726 A1 teaching Excavator managing device and support device
US 20030154091 A1 teaching Construction Machine Management System
US 20030054808 A1 teaching Detection Of Actual Operating Time Of Machinery Deployed At Construction Sites, Data Collection And Management System, And Base Station
US 20210216889 A1 teaching Predicting Worksite Activities Of Standard Machines Using Intelligent Machine Data
US 20080086685 A1 teaching Method For Delivering Tailored Asset Information To A Device
US 20040148083 A1 teaching Work Machine Management Device
US 20210304114 A1 teaching Project management systems and methods incorporating proximity-based association
US 20080086391 A1 teaching Impromptu Asset Tracking
US 20080086497 A1 teaching Enabling Notifications Pertaining To An Asset
US 20120253709 A1 teaching Automatic Detection Of Machine Status For Fleet Management
US 20220194580 A1 teaching Monitoring tool, system and method for earth working equipment and operations
US 20220112691 A1 System and method for monitoring a machine operating at a worksite
US 20110307141 A1 System and method for determining equipment utilization
US 20200105072 A1 Monitoring The Operation Of A Work Machine
US 20190129690 A1 Work machine event capture
US 20080015955 A1 Mobile Asset Data Management System
US 20210279684 A1 Asset management strategy using display of contextual cues to assist in zone definition
US 20080086508 A1 Providing Asset Management Information To A Customer
US 20160078340 A1 Machine Operation Classifier
US 20080086320 A1 Integrated Asset Management
US 20200193342 A1  Managing site productivity using telemetry data
US 20220036266 A1  System and method for tracking activity of a plurality of machines
US 20080270074 A1 User Customized Machine Data Acquisition System
US 20210110488 A1 Construction site management device, output device, and construction site management method
US 20210025141 A1 Work analysis device and method of work analysis
US 20220070611 A1 Graphical user interface for dynamically updating a geofence
US 20210040713 A1 System and method for determining work of work vehicle, and method for producing trained model
US 20210079627 A1 Image-based productivity tracking system
 Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	August 21st, 2022
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                         






    
        
            
        
            
        
            
    

    
        1 Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which at its turn is cited in 
          TDE Petroleum Data Sols., Inc v. AKM Enter., Inc., 657 Fed. Appx. 991 (Fed. Cir. 2016), Court Opinion, finding abstract the storing, gathering, and analyzing [mechanical or hydraulic condition] data [of well operation state];
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); 
           TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
           Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1319, 120 USPQ2d 1353, 1361 (Fed. Cir. 2016)
        4 Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        7 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        8 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755